PER CURIAM:
Appellants Lester Daniel Bryson and John Frank Bowen appeal the district court’s order dismissing their 42 U.S.C. § 1983 (2000) complaint and a subsequent order denying their motion to vacate judgment and motion for recusal. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Bryson v. Johnston, No. CA-03-227-1-MU (W.D.N.C. filed Nov. 7, 2003 & entered Nov. 13, 2003; Feb. 17, 2004). We deny Appellants’ motion for appointment of counsel. We further deny Appellants’ motion for oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED